Citation Nr: 0524117	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  99-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
blepharitis, effective prior to October 19, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
blepharitis, effective from October 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGSON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 RO rating decision which denied a 
rating in excess of 10 percent for blepharitis.  In September 
2003 the veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  In March 2004 the 
Board remanded this matter to the RO for further evidentiary 
development.  By April 2005 rating decision, the RO granted a 
30 percent rating for blepharitis, effective from October 19, 
2004.  The veteran has continued his appeal for an increased 
rating, both prior to and effective from October 19, 2004.  


FINDINGS OF FACT

1.  Effective prior to October 19, 2004, the veteran's 
blepharitis was intermittently active, with objective 
symptoms; there was no objective medical evidence of any 
chronic trachomatous conjunctivitis or impaired visual acuity 
due to the service-connected blepharitis.

2.  Effective from October 19, 2004, the veteran's 
blepharitis has been active, with objective symptoms; there 
is objective medical evidence of impaired visual acuity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
blepharitis, effective prior to October 19, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6017, 6018 (2004).

2.  The criteria for a rating in excess of 30 percent for 
blepharitis, effective from October 19, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6017, 6018 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating in excess of 10 percent,
effective prior to October 19, 2004

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Effective prior to October 19, 2004 the RO assigned a 10 
percent rating for the veteran's blepharitis, pursuant to 
Diagnostic Code 6018.  Under Diagnostic Code 6018, a 10 
percent rating is warranted for other, active, chronic 
conjunctivitis with objective symptoms.  A noncompensable 
rating is assigned when healed, if there are no residuals.  
38 C.F.R. § 4.84a, Diagnostic Code 6018.

After applying the above diagnostic criteria to the facts in 
this case, the Board finds that a rating in excess of 10 
percent is not warranted.  As noted, the RO has rated the 
veteran's blepharitis as 10 percent disabling under 
Diagnostic Code 6018, and 10 percent is the maximum schedular 
evaluation available when there is evidence of active 
conjunctivitis.  In order for a higher rating to be assigned, 
the Board must consider other applicable diagnostic codes.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under Diagnostic Code 6017, active, chronic, trachomatous 
conjunctivitis is rated for impairment of visual acuity, with 
a minimum 30 percent rating assigned if there is active 
pathology.  A noncompensable rating is assigned when healed, 
if there are no residuals.  38 C.F.R. § 4.84a, Diagnostic 
Code 6017.

In that regard, the Board notes that while VA examinations 
and VA treatment records have shown that the veteran has had 
numerous recurrences of his blepharitis, sometimes including 
conjunctivitis, he had never been diagnosed with active 
trachomatous conjunctivitis; thus, the provisions of 
Diagnostic Code 6017 are not for application.  Moreover, 
during this period the veteran did not have visual impairment 
attributed to his service-connected blepharitis.  There is 
also no evidence of ectropion, entropion, lagophthalmos, 
aphakia, or paralysis of accommodation, thus a rating in 
excess of 10 percent is not warranted under Diagnostic Codes 
6020, 6021, 6022, 6029, 6030.  While VA examinations showed 
that the veteran developed cataracts during this period, and 
that his visual acuity decreased somewhat, there is no 
competent medical evidence linking either cataracts or 
decreased visual acuity to his service-connected blepharitis.  
There is also no competent medical opinion of record that the 
appellant's service-connected conjunctivitis has caused any 
visual loss.  Pursuant to regulation, the Board may not 
consider manifestations not resulting from service-connected 
disease or injury in rating the service-connected disability.  
38 C.F.R. § 4.14.  

While the Board acknowledges the veteran's numerous problems 
with his eyes and his vision, which he has articulated in his 
own lay statements as well as statements from his wife, 
stepson, nephew, and friends, there is simply no basis, based 
on the competent medical evidence of record and the 
applicable laws and regulations, for the assignment of a 
rating in excess of 10 percent for blepharitis, for the 
period prior to October 19, 2004.  The veteran has not 
demonstrated that he, or the other people who submitted lay 
statements on his behalf, have the medical expertise that 
would render competent theirs statements as to the current 
severity of the veteran's eye disability.  These lay opinions 
alone cannot meet the burden imposed by 38 C.F.R. § 4.84a 
with respect to the current severity of the veteran's 
service-connected eye disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In view of the foregoing, the Board is unable to identify a 
basis on which to grant an evaluation in excess of 10 percent 
for the service-connected blepharitis for the period prior to 
October 19, 2004.  Since the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied..  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303, Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).

Rating in excess of 30 percent,
effective from October 19, 2004

By April 2005 the RO assigned a 30 percent rating for the 
veteran's service-connected blepharitis, based on the 
findings made on the VA examination on October 19, 2004.  The 
RO found that based on the veteran's impairment of visual 
acuity, a 30 percent rating was warranted under Diagnostic 
Code 6017.  As indicated above, under Diagnostic Code 6017, 
active, chronic, trachomatous conjunctivitis is rated for 
impairment of visual acuity, with a minimum 30 percent rating 
assigned if there is active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6017.  

Although there was no trachomatous conjunctivitis shown on 
the October 2004 VA examination, there was evidence of mild 
blepharitis of both eyes, with dry eye syndrome.  On 
examination it was noted that the best corrected distance and 
near visual acuities were 20/25 in the right eye and 20/400 
in the left eye.  Considering the visual acuity found on VA 
examination in October 2004 under the Diagnostic Codes for 
rating central visual acuity impairment, a 30 percent rating 
was assigned.  

The Board finds that in order for a rating in excess of 30 
percent to be assigned, the veteran's visual acuity would 
have to be shown to be worse than shown on the October 2004 
VA examination.  Moreover, there are no other applicable 
Diagnostic Codes that would allow for a rating in excess of 
30 percent, without a showing of increased visual impairment.  
In view of the foregoing, the Board is unable to identify a 
basis on which to grant an evaluation in excess of 30 percent 
for blepharitis for the period after October 19, 2004.  Since 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied..  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, 
Gilbert, supra.

The Board also finds that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating is not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Rating 
Schedule is not inadequate.  The Schedule does provide for 
increased ratings for blepharitis, but, as discussed above, 
evidence supporting a higher rating has not been 
demonstrated.  In addition, it has not been shown that the 
service-connected bilateral eye disability alone has required 
frequent periods of hospitalization or produced marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for this 
disability is not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)) was signed into law.  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In this case, the initial RO rating decision was 
made in June 1998, before the VCAA was enacted, and the VCAA 
notice was given to the veteran in September 2001 and March 
2004.  Fortunately, the Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated that it was not requiring the 
voiding or nullification of any AOJ decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  The RO sent the veteran correspondence in September 
2001 and March 2004, and supplemental statements of the case 
in June 2002, June 2003, and April 2005.  There has been no 
harm to the veteran, as VA made all efforts to notify and to 
assist him with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Any defect with regard 
to the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran, per his instructions, 
from the East Orange VA facility.  With regard to a VA 
examination, the Board notes that the veteran underwent VA 
examinations in 1998, 1999, 2001, 2003, and 2004.  Thus, the 
Board finds that VA has satisfied the duty to assist the 
veteran in this matter.


ORDER

A rating in excess of 10 percent for blepharitis, effective 
prior to October 19, 2004, is denied.

A rating in excess of 30 percent for blepharitis, effective 
from October 19, 2004, is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


